UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from November 1, 2014 to November 30, 2014 Commission File Number of issuing entity:333-183569-02 Nissan Auto Receivables 2013-B Owner Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-183569 Nissan Auto Receivables Corporation II (Exact name of depositor as specified in its charter) Nissan Motor Acceptance Corporation (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 38-7093900 (I.R.S. Employer Identification No.) c/o Wilmington Trust, National Association, Rodney Square North, 1100 North Market Street, Wilmington, Delaware (Address of principal executive offices of the issuing entity)19890 (Zip Code) (302) 636-6194 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Asset Backed Notes, Class A-1 [] [] [_X_] Asset Backed Notes, Class A-2 [] [] [_X_] Asset Backed Notes, Class A-3 [] [] [_X_] Asset Backed Notes, Class A-4 [] [] [_X_] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Page 1 of 8 PART I – DISTRIBUTION INFORMATION Item 1.Distribution and Pool Performance Information. Distribution and pool performance information with respect to the receivables that comprise the assets of Nissan Auto Receivables 2013-B Owner Trust are set forth in the attached Monthly Servicer’s Certificate. No assets securitized by Nissan Motor Acceptance Corporation (the “Securitizer”) and held by Nissan Auto Receivables 2013-B Owner Trust were the subject of a demand to repurchase or replace for breach of the representations and warranties during the distribution period from November 1, 2014 to November 30, 2014.Please refer to the Form ABS-15G filed by the Securitizer on February6, 2014 for additional information.The CIK number of the Securitizer is 0001540639. PART II – OTHER INFORMATION Item 2.Legal Proceedings. The Indenture Trustee, Citibank, N.A., has provided the information contained in the following two paragraphs for purposes of compliance with Regulation AB, which supplements previous disclosure in the Form 10-D filed in July of 2014. Citibank, N.A. (“Citibank”) is acting as Indenture Trustee of this ABS transaction.In the ordinary course of business, Citibank is involved in a number of legal proceedings, including in connection with its role as trustee of certain RMBS transactions.One such proceeding was a civil action filed against Citibank in the Supreme Court of the State of New York on June 18, 2014, by a group of investors in 48 private-label RMBS trusts for which Citibank serves or did serve as trustee, filed a civil action on June 18, 2014 against Citibank in the Supreme Court of the State of New York asserting claims for alleged violations of the Trust Indenture Action of 1939, breach of contract, breach of fiduciary duty and negligence based on Citibank’s alleged failure to perform its duties as trustee for the 48 RMBS trusts.On November 24, 2014, plaintiffs sought leave to withdraw this action.On the same day, a smaller subset of similar plaintiff investors in 27 private-label RMBS trusts for which Citibank serves or did serve as trustee, filed a new civil action against Citibank in the Southern District of New York asserting similar claims as the prior action filed in state court. There can be no assurances as to the outcome of the litigation or the possible impact of the litigation on the trustee or the RMBS trusts.However, Citibank denies liability and intends to vigorously defend against the litigation.Furthermore, neither the above-disclosed litigation nor any other pending legal proceeding involving Citibank will materially affect Citibank’s ability to perform its duties as Indenture Trustee under the Indenture for this ABS transaction. Item 9.Exhibits. (a) Monthly Servicer’s Certificate for the month of November 2014 – Nissan Auto Receivables 2013-B Owner Trust. (b) Exhibits: 99.1Monthly Servicer’s Certificate for the month of November 2014 – Nissan Auto Receivables 2013-B Owner Trust. Page 2 of8 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NISSAN AUTO RECEIVABLES 2013-B OWNER TRUST By: Nissan Motor Acceptance Corporation, as administrator Date:December 22, 2014 By:/s/Shishir Bhushan Shishir Bhushan, Treasurer Page 3 of8 EXHIBIT INDEX Exhibit No. Description Monthly Servicer’s Certificate for the month of November 2014 – Nissan Auto Receivables 2013-B Owner Trust. Page 4 of 8
